George, J.
If the provision of the act of the General Assembly, approved August 11, 1906 (Ga. L. 1906, p. 1033), quoted above, confers authority upon the Mayor and Aldermen of the City of Savannah to declare penal an act committed beyond the corporate limits of the city but within three miles thereof, the ordinance in question does not undertake to exercise the power-conferred. The ordinance must be strictly construed. Under proper construction, only acts committed within the corporate limits of the city of Savannah are declared to be unlawful. The question propounded is therefore answered in the negative.

All the Justices concur, except Atkinson, J., absent on account of sickness.